ACCEPTED
                                                                                            01-14-00861-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        4/8/2015 5:56:03 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                 No. 01-14-00861-CR
                                          In the
                                   Court of Appeals                        FILED IN
                                         For the                    1st COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                 First District of Texas            4/8/2015 5:56:03 AM
                                       At Houston                   CHRISTOPHER A. PRINE
                                                                 Clerk
                                      No. 1388920
                             In the 184th District Court of
                                 Harris County, Texas
                              
                            SEGISMUNDO GONZALEZ
                                        Appellant
                                          v.
                           THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 184th district court of Harris County, Texas, cause 1388920, the State of

          Texas v. Segismundo Gonzalez, appellant, was convicted of theft.

      2. He was assessed punishment of confinement for 17 years in the Institutional

      Division of the Texas Department of Criminal Justice.
       3. The State’s brief was due on April 3, 2015.

       4. An extension of time in which to file the State’s brief is requested until

       March 18, 2015.

       5. No previous extensions have been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

        Since appellant filed his brief, I have filed briefs in cause numbers 14-14-
00204-CR and 14-14-00777-CR. In addition to the present case, I have 3 briefs
assigned to me, am recreating exhibits for an abatement hearing in cause
number 14-13-00767-CR, and am preparing for trial on May 4th, 2015 on the
State of Texas v. Sidney Darrell in cause number 1421932. Additionally, I assist
trial court prosecutors with legal questions on a daily basis. This motion is not
sought for delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until March 9, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on April 8, 2015:

      Leah M. Borg
      874 Yorkchester No. 123
      Houston, TX 77079
      Borg579@att.net

                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: April 8, 2015